DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I  in the reply filed on April 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 44-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33, 39-43 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canedo (U.S. 2007/0170184).  Canedo teaches a lid assembly 110 comprising a lid 110 having an opening 130 for receiving liquid from a container 102, 104, a slider 132 having a handle 144 wherein the handle 144 comprises two inwardly and upwardly tapered portions (figure 2 at lead line 144),  and wherein the slider 132 is configured to slide along the lid (figures 2, 3), wherein the slider 132 is configured to move between a closed position (figure 2) where the slider 132 covers the opening to aid in preventing spilling of contents of the container (figure 2) and an opened position (figure 3) where the slider 132 uncovers the opening such that the contents of the container can be consumed (figure 3), wherein the slider 132 is configured to lock into place in both the closed position and the opened position (via magnets; (paragraph [0019]), wherein the slider 132 comprises a slider positioning magnet 134, wherein the lid comprises a plurality of lid positioning magnets 116, 118, wherein the slider positioning magnet 134 and the plurality of lid positioning magnets 116, 118  are configured for locking the slider in the closed position and in the opened position (paragraph [0019]).

Regarding claim 32, a polarization of the slider positioning magnet 134 and the plurality of lid positioning magnets 116, 118 is through a thickness of the magnets (figure 4).

Regarding claim 32, a polarization of the slider positioning magnet 134 and the plurality of lid positioning magnets 116, 118 is through a length of the magnets (vertically for 116, 118).

Regarding claim 39, the slider positioning magnet is welded to the slider (the magnet is mechanically welded to 132).

Regarding claim 40, the plurality of lid positioning magnets are welded to the lid (the magnet is mechanically welded within the pocket). 

Regarding claim 41, the slider positioning magnet is attached to the slider via a cover plate (the coverplate is the thickened portion of 132).

Regarding claim 42, the plurality of lid positioning magnets 116, 118 are attached to the cover via a cover plate (120).

Regarding claim 43, further comprising a container 102, 104, and the lid assembly 110.  

Regarding claim 50, Canedo teaches lid assembly 110 comprising a lid 110 having an opening 130 for receiving liquid from a container 102, 104, and a slider 132 having a tab 144, wherein the tab 144 comprises two inwardly and upwardly tapered portions (shown at lead line 144 in figure 2), wherein the slider 132 is configured to slide along the lid (figures 2, 3),wherein the slider 132 is configured to move between a closed position (figure 2) and an opened position (figure 3),wherein the slider 132 is configured to lock into place in both the closed position and the opened position (via magnets; paragraph [0019]), wherein the slider 132 comprises a slider positioning magnet 134, wherein the lid comprises a plurality of lid positioning magnets 116, 118, wherein the slider positioning magnet 134 and the plurality of lid positioning magnets 116, 118 are configured to lock the slider in both the closed position and in the opened position (paragraph [0019]), and wherein a polarization of the slider positioning magnet and the plurality of lid positioning magnets is through a thickness of the magnets (vertically through 116, 118; horizontally through 134).

Allowable Subject Matter
Claims 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection were necessitated by the amendment filed April 19, 2022.  The primary reference of Canedo teaches a handle 144 on the slider which has two inwardly and upwardly extending portions, shown in figure 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736